Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 13-31 are allowed for the reasons indicated in Applicant’s arguments dated 2/18/2021.  Newly cited reference Van Halteren (U.S. 8,379,899) teaches a moving armature electro-acoustical transducer or receiver having a diaphragm dividing an interior space into a front volume and back volume (fig. 1), however, the reference does not teach an electro-acoustical transducer positioned in the front or back volume; and an electrical circuit operative to determine whether there is a change in an acoustic signal of the receiver based on pressure sensed by the at least one electro-acoustic transducer, wherein the change in the acoustic signal is indicative of a change in an acoustic load coupled to the receiver. Although, Van Halteren suggests placing a means for sensing movement in place of the motor, Van Halteren does not suggest positioning an electro-acoustic transducer in the front or back volume and an electrical circuit operative to determine whether there is a change in an acoustic signal of the receiver based on pressure sensed by the at least one electro-acoustic transducer, wherein the change in the acoustic signal is indicative of a change in an acoustic load coupled to the receiver.  And even when considered with Nordahn et al. or Armstrong et .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REGINA N HOLDER/Primary Examiner, Art Unit 2688